Christianson, Ch. J.
(concurring specially). While the case is a close one, I am not prepared to say as a matter of law that plaintiff’s injuries were not, at least partly, attributable to defendant’s negligence. Nor do I believe it can be said as a matter of law that plain*348tiff assumed the risk. Of course, tke contributory negligence on tbe part of tbe plaintiff would not operate as a bar to tbe action. “It is only when tbe employee’s act is tbe sole cause—when tbe, employer’s act is not part of the causation—that tbe employer is free from liability” under either tbe Federal or tbe State Employer’s Liability Acts. See § 8657, U. S. Comp. Stat. chap. 207, Laws 1915; Koofos v. Great Northern R. Co. 41 N. D. 176, 170 N. W. 859. Nor is there any contention made by tbe appellant in this case that tbe law is otherwise. And tbe record shows that tbe trial court gave proper instructions on the subject of contributory negligence under tbe Employer’s Liability Acts.